               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

DatabaseUSA.com, LLC,

                   Plaintiff,                             8:17-CV-386

vs.
                                                            ORDER
Blake Van Gilder, et al.,

                   Defendants.


      The defendants have filed a "Notice of Plaintiff's Bankruptcy Filing"
(filing 75) noting that the plaintiff has filed bankruptcy, and suggesting that
this case should be stayed pursuant to NEGenR 1.5(a)(1). But it is well-
established that because the automatic bankruptcy stay of 11 U.S.C. §
362(a)(1) applies to the "commencement or continuation" of a proceeding
"against the debtor," it doesn't apply to a proceeding brought by the debtor that
inures to the benefit of the debtor's estate. Farley v. Henson, 2 F.3d 273, 274
(8th Cir. 1993); Brown v. Armstrong, 949 F.2d 1007, 1009-10 (8th Cir. 1991);
Wickenkamp v. Smith, No. 8:13-CV-262, 2013 WL 6197158, at *1 (D. Neb. Nov.
27, 2013). Accordingly,


      IT IS ORDERED that this case is not automatically stayed as a
      result of the plaintiff's bankruptcy.


      Dated this 4th day of January, 2019.


                                              BY THE COURT:


                                              John M. Gerrard
                                              Chief United States District Judge
